Citation Nr: 1125146	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  05-06 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  The propriety of the evaluation assigned for the Veteran's service-connected headaches, to include consideration of the propriety of the reduction in evaluation from 40 to 20 percent, effective from December 2003.  

2.  Entitlement to a total disability rating based upon individual unemployability based upon service-connected disabilities (TDIU), from May 8, 2002 to May 19, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to January 1995.  

This appeal arises before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the Veteran's rating for migraine headaches from 40 to 20 percent, effective from December 1, 2003.  This appeal also arises from a rating action of February 2003 in which entitlement to a total rating based upon individual unemployability (TDIU) was denied.  

A Travel Board hearing was held in May 2008 before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board observes that the claim on appeal involves several intertwined components and legal concepts, which are best explained in conjunction with summarizing the history of this case.  

The Veteran filed an original service connection claim for migraine headache in February 1995.  By rating action of October 1995, the RO granted a 20 percent evaluation for migraine headache effective from January 1995.  The RO explained that the severity of the Veteran's headache disability was actually comparable to a 50 percent (maximum) schedular evaluation under Diagnostic Code 8100; but observed that the Veteran's headache disability existed prior to her enlistment into service, and assessed the pre-service level of severity of her headache as 30 percent disabling.  The RO explained that the pre-service percentage was always deducted before assigning any service-connected evaluation of less than 100 percent.  The Veteran was advised of this determination in October 1995 and did not appeal it, so that rating action became final.  

The Veteran then requested an increased evaluation for migraine headache in June 2001.  By rating action of November 2001, an increased evaluation of 40 percent was assigned for migraine headache, effective from January 1996 (described as the earliest date that an increase in disability was factually ascertainable).  Again, the RO explained that the severity of the Veteran's headache disability was actually comparable to a 50 percent (maximum) schedular evaluation under Diagnostic Code 8100.  The RO also mentioned that the fact that this disability pre- existed military service, and was aggravated as a result of service, had been taken into account and that the grant of the 40 percent evaluation reflected a deduction of the pre-service disability level, apparently consistent with a finding of 10 percent pre-existing disability.  The Veteran was notified of this decision in December 2001 and did not appeal it and it also became final.  

The Veteran filed a TDIU claim in May 2002.  In a February 2003 decision, it was explained that the rating decision of November 2001 increasing the rating for service-connected migraine headache from 20 percent to 40 percent contained clear and unmistakable error (CUE).  The RO explained that 50 percent was the maximum evaluation assignable for migraine headache and noted that 30 percent was to be deducted for pre-existing headache symptomatology as had been determined by the final rating action of October 1995.  On this basis, it was determined that the grant of a 40 percent evaluation made in the November 2001 rating decision was in error and the RO proposed to reduce the 40 percent evaluation back to 20 percent.  The Veteran was advised of this proposed action in correspondence from VA issued on February 26, 2003.  In a rating action issued in September 2003, a reduction from 40 percent to 20 percent was undertaken, effective from December 1, 2003, which also resulted in a reduction of the Veteran's overall combined evaluation from 70 to 60 percent.  

Essentially, the Veteran contends that the maximum schedular evaluation of 50 percent is warranted for her service connected headache.  As a related matter, the Veteran has also explicitly maintained that no evaluation for pre-existing disability should be applied to her rating for headache, or as stated in her substantive appeal, no more than 10 percent.  

In essence, because the Veteran's claim for a reinstated (higher) rating was based/dependent, at least in part, on whether there was CUE in either the October 1995 or November 2001 rating decision, these two matters were determined to be inextricably intertwined.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The Board determined that as a practical matter, the CUE claims must initially be adjudicated by the RO prior to an appellate decision regarding reinstatement of a higher rating for migraine headache, as a finding of CUE, particularly as concerns the October 1995 rating action, might either render moot or have a significant impact on the issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (2 issues are "inextricably-intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Pursuant to the Board's remand of this claim in November 2008, the issues of CUE in the October 1995 or November 2001 rating decisions were adjudicated by VA in a January 2010 rating decision, and it was determined that there was no CUE in the October 1995 rating decision and that there was CUE in the November 2001 rating decision and the rating assigned for service-connected migraine headache.  The Veteran and her representative were notified of this determination by letter.  Unfortunately, there was no date on the letter sent to the Veteran, but it was sent in connection with the January 2010 rating decision.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  It is presumed that the Veteran received the letter contemporaneous with the January 2010 rating decision.  She was given one year to appeal the determinations made in connection with CUE and no appeal of those decisions was made within the relevant time period, therefore those decisions became final.  Therefore, the issues of CUE in the rating decisions of October 1995 and November 2001 are not before the Board and are not reflected on the title page.  

As previously stated, the Veteran filed a TDIU claim in May 2002.  By rating decision of December 2010, entitlement to a TDIU was granted, effective May 19, 2008.  This is considered a full grant of benefits sought on appeal to this issue since May 19, 2008.  Therefore, the issue of TDIU is recharacterized to include only that time prior to the full grant, from May 8 2002 to May 19, 2008.    

The issue of entitlement to TDIU from May 8, 2002 to May 19, 2008 being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By rating decision of February 2003, CUE was found in the grant of an increased rating from 20 percent to 40 percent for the Veteran's service-connected migraine headache, effective January 1996.  

2.  In February 2003, notice was provided to the Veteran, proposing to reduce her 40 percent rating for service-connected migraine headache to 20 percent.  

3.  By rating decision September 2003, the evaluation for migraine headache was reduced from 40 percent to 20 percent, effective December 1, 2003.  

4.  The Veteran's service-connected migraine headache is evaluated as 50 percent disabling, with a 30 percent reduction for preservice level disability, resulting in a 20 percent rating.  

5.  A 50 percent rating for migraine headache is the highest schedular rating available.  


CONCLUSION OF LAW

The propriety of the evaluation assigned for the Veteran's migraine headache to include the propriety of the reduction in evaluation from 40 percent to 20 percent, was proper.  38 C.F.R. §§ 3.105, 3.344 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the issue on appeal, the Board notes that this appeal stems from a 
38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2010). For this reason, the Board concludes that the VCAA does not apply to this claim.  

In this case, the Veteran asserts that the it was not proper to reduce her 40 percent rating to 20 percent for her service-connected migraine headache disability.  She maintains that she understands that her rating was reduced 30 percent for a preservice level of disability.  She believes that there should not be any preservice level reduction for the headache disability, and at most, the preservice reduction should be 10 percent.  She alleges that a 30 percent preservice level reduction for her migraine headache disability is unjust.  

At the outset, it is important to note the summarized history set forth above.  

The Veteran filed an original service connection claim for migraine headache in February 1995.  By rating action of October 1995, the RO granted a 20 percent evaluation for migraine headache effective from January 1995.  The RO explained that the severity of the Veteran's headache disability was actually rated comparable to the 50 percent (maximum) schedular evaluation under Diagnostic Code 8100; but observed that the Veteran's headaches existed prior to her enlistment into service, and assessed the pre-service level of severity of her headache as 30 percent disabling.  The RO explained that the pre-service percentage was always deducted before assigning any service-connected evaluation of less than 100 percent.  The Veteran was advised of this determination in October 1995 and did not appeal it, so that rating decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran then requested an increased evaluation for migraine headache in June 2001.  She stated that her migraine headache was currently worse than rated.  By rating action of November 2001, an increased evaluation of 40 percent was assigned for migraine headache, effective from January 1996 (described as the earliest date that an increase in disability was factually ascertainable).  Again, the RO explained that the severity of the Veteran's headache disability was actually comparable to a 50 percent (maximum) schedular evaluation under Diagnostic Code 8100.  The RO also mentioned that the fact that this disability pre- existed military service, and was aggravated as a result of service, had been taken into account and that the grant of the 40 percent evaluation reflected a deduction of the pre-service disability level, apparently consistent with a finding of 10 percent pre-existing disability.  The Veteran was notified of this decision in December 2001 and did not appeal it and it also became final.  

In a February 2003 rating decision, it was explained that the rating decision of November 2001 increasing the rating for service-connected migraine headache from 20 percent to 40 percent contained CUE.  The RO explained that following discharge from service, the Veteran's migraine headache was found to be 50 percent disabling, which was the maximum schedular evaluation assignable for migraine headache.  The 30 percent was to be deducted for pre-existing headache symptomatology as had been determined by the final rating action of October 1995.  On this basis, it was determined that the grant of a 40 percent evaluation made in the November 2001 rating decision was in error and the RO proposed to reduce the 40 percent evaluation back to 20 percent.  The Veteran was advised of this proposed action in correspondence from VA issued on February 26, 2003.  In that correspondence, the Veteran was informed that the proposal to reduce her headache disability from 40 percent to 20 percent, would drop the combined evaluation for all of her service-connected disabilities from 70 percent to 50 percent.  She was given 60 days to provide additional evidence and 30 days to request a personal hearing.  In a March 2003 letter from the Veteran to the RO, she requested a personal hearing to present her evidence in person.  She also indicated that her combined evaluation should not drop to 50 percent, but 60 percent.  

In June 2003, the Veteran presented personal hearing testimony before hearing officers at the RO.  She described the frequency and severity of her migraine headache and indicated, in pertinent part, that she did not initially understand the initial 30 percent preservice level of disability deduction for her preservice migraine headache.  She testified that she thought that it was a standard deduction taken.  She related that after performing research, she believed that the deduction was taken solely based on a September 1995 letter she wrote to VA, and she believed that this was unfair, and she raised the issue of CUE.  

In a rating action issued in September 2003, a reduction from 40 percent to 20 percent was undertaken, effective from December 1, 2003, which resulted in a reduction of the Veteran's overall combined evaluation from 70 to 60 percent.  

In May 2008, the Veteran testified before the undersigned VLJ at a Travel Board hearing.  She made essentially the same arguments as raised at her June 2003 personal hearing before the RO.  

At the outset, it is important to note that the Veteran raised the issue of CUE in October 1995 and November 2001 rating decisions.  By rating decision of January 2010, CUE was not found in the October 1995 rating decision which granted service connection for migraine headache, which preexisted service.  A 50 percent rating was granted, and a 30 percent preservice level disability deduction was made.  The Veteran was therefore provided a 20 percent rating.  CUE was found in the November 2001 rating decision, which increased the 20 percent rating to 40 percent, effective January 1996.  Although the rating decision had determined that only a 10 percent preservice aggravation deduction was appropriate, VA determined that error was committed in granting a 40 percent rating when a 30 percent preservice level disability deduction had already been established in the October 1995 final rating decision.  The Veteran was notified of these decisions.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002);  38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The Veteran did not initiate an appeal as to the January 2010 rating decision and it became final.  

As to the propriety of the 20 percent rating for migraine headache, that rating is found to be proper.  That rating was established by rating decision of October 1995, and it was not appealed within the appropriate time frame and became final.  The November 2001 rating decision was also made final upon a failure of the Veteran to appeal the rating decision within the appropriate time frame.  However, in the February 2003, rating decision, the RO determined that CUE was made in the November 2001 rating decision when there was an increase made from 20 percent to 40 percent for the rating for migraine headache.  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).  

The Veteran was granted service connection for migraine headache based on inservice aggravation of a migraine headache disability that preexisted service.  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time. 38 C.F.R. § 3.322(a) (2010).  The 30 percent preservice level of disability has been established in the October 1995 rating decision and that rating is final.  The Veteran's headache disability has been rated at the maximum schedular rating for that disability which is 50 percent.  Appropriately deducting the 30 percent preservice level disability from the 50 percent rating, shows the Veteran's service-connected migraine headache disability is properly rated at 20 percent on a schedular basis.  

Next, the Board will consider whether referral for an extraschedular evaluation for migraine headache was warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."   Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran claimed entitlement to service connection for a number of disorders that she asserts affect her ability to be employed, including her migraine headache disability.  She has maintained on occasions, however, that her migraine headache disability alone impacts her ability to work.  Although there is no evidence of record of any frequent hospitalizations, it is important to note, that the Veteran's migraine headache disability is fully contemplated by the rating schedule, which indicates that a 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See Diagnostic Code 8100, 38 C.F.R. § 4.124a.  The rating criteria reasonably describe her disability level and symptomatology.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Although she is only in receipt of 20 percent for this disability, her rating is based on the 50 percent criteria, and there is nothing in the evidence of record that indicates that there is an exceptional or unusual disability picture that is not contemplated by the rating schedule.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  

Based on the findings showing that the Veteran's migraine headache disability is adequately rated as 50 percent disabling, and her preservice level of disability has been established as 30 percent, the 20 percent rating assigned for the Veteran's migraine headache disability is proper.  

The propriety of the reduction of the Veteran's headache disability evaluation from 40 to 20 percent, effective from December 2003, is also found to be proper.

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  
38 C.F.R. § 3.103(b)(2) (2010).  

For rating reductions of VA compensation, under 38 C.F.R. § 3.105(e), where a lower rating would result in a reduction or discontinuance of compensation payments, as in this case, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the proposed rating reduction and furnished detailed reasons for this action.  He or she also will be given 60 days to present additional evidence why the proposed rating reduction should not be implemented and to show that compensation payments should continue at their current level.  Final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action has expired.  See 38 C.F.R. § 3.105(e) (2010).  The beneficiary also will be informed that he or she will have an opportunity for a pre- determination hearing concerning the proposed rating reduction provided that any hearing request is received by VA within 30 days from the date of the notice.  See 38 C.F.R. § 3.105(i) (2010).

In this case, a February 2003 rating decision determined that there was CUE in the November 2001 rating decision granting an increased evaluation for migraine headache from 20 percent to 40 percent, effective January 3, 1996.  That same month, the Veteran was sent correspondence indicating that VA proposed to reduce the Veteran's rating for migraine headache from 40 percent to 20 percent.  She was given 60 days to submit medical or other evidence as to why the reduction should not be made.  She was also given 30 days to request a personal hearing to present evidence or argument on any important point in her claim.  Although the correspondence initially set forth that there had been improvement in her headache disability and that was why there was a proposal to reduce her rating, she was clearly informed that the detailed explanation as to the RO's decision was entailed in an enclosed copy of a rating decision submitted for the Veteran's review.  That rating decision clearly set forth to the Veteran that it was because of CUE in a prior rating decision that the proposal was made to reduce her evaluation, not because there was an improvement in her migraine headache disability.  The next month, in a letter to VA, the Veteran requested, and was provided, the opportunity to testify at a personal hearing in June 2003.  By rating decision of September 2003, the evaluation of the migraine headache was reduced from 40 percent to 20 percent, effective December 1, 2003.  She was notified by VA in correspondence that same month, and also informed that her combined evaluation for all of her service-connected disabilities was reduced from 70 percent to 60 percent.  

The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation.  Specifically, the February 2003 rating decision informed the Veteran of the proposed reduction.  A letter accompanying the February 2003 rating decision also informed the Veteran of her right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, which she did in June 2003.  The reduction was made effective no earlier than permitted by law ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires").  Following the September 2003 rating decision that reduced the Veteran's disability rating, effective December 1, 2003, her claim was readjudicated in a January 2005 statement of the case (SOC).  The January 2005 SOC also informed the Veteran of the relevant laws and regulations, including the rating criteria for her specific disability.  She provided additional testimony at a Travel Board hearing in May 2008.  In November 2008, the Board remanded the instant claim, and after she raised CUE in prior rating decisions related to this claim, she was given the opportunity to make those arguments.  The Veteran has been provided every opportunity to submit evidence and argument in support of her claim.  As the Veteran has been afforded a meaningful opportunity to effectively participate in the processing of her appealed claim, the Board is satisfied that the purpose behind the notice requirements has been satisfied.  Accordingly, the reduction in evaluation from 40 to 20 percent, effective from December 2003, was proper.  


ORDER

The evaluation assigned for the Veteran's service-connected headaches, to include the reduction in evaluation from 40 to 20 percent, effective from December 2003, was proper; restoration of the Veteran's 20 percent evaluation for migraine headache to 40 percent, effective December 1, 2003, is denied.  


REMAND

The Veteran was granted a TDIU, effective May 19, 2008.  For the period of May 8, 2002, the date of the claim for TDIU, until May 19, 2008, the date of the award of TDIU, the Veteran's claim is still in appellate status.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this claim, the RO associated the Veteran's VA treatment records, and private treatment records, with the claims file.  The Veteran was not afforded a VA examination as it relates to unemployability for this period.  To date, there is not sufficient medical evidence addressing whether the Veteran was able to secure or follow a substantially gainful occupation due to her service-connected disabilities prior to May 2008.  An April 2002 VA Vocational Rehabilitation Counseling Report indicated, in pertinent part, that the Veteran was not feasible for competitive employment or continued training under Chapter 31.  At that time, the Veteran had a combined rating of 70 percent.  Thereafter, effective December 2003, the Veteran's combined rating was 60 percent, as a result of a reduction in her migraine headache rating, due to an error in a prior rating decision.  This not only relates to whether the Veteran warranted a TDIU on a schedular basis prior to December 2003, but also whether the Veteran warranted a TDIU on an extraschedular basis after December 2003.  As such, the Board finds that a retrospective opinion addressing the impact of the Veteran's service-connected disabilities on her ability to work is necessary to adjudicate her appeal seeking a TDIU for the period of May 8, 2002 to May 19, 2008 (to include a schedular/extraschedular  basis prior to December 2003 and an extraschedular basis since December 2003).  As such, this assessment must be obtained on remand.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Accordingly, the case is REMANDED for the following action:


1.  Obtain the Veteran's VA Vocational Rehabilitation file covering the period from 2001 to 2008.
2.  The AMC/RO should make arrangements with appropriate VA medical facility(ies) for examination(s) to ascertain the nature and severity of the Veteran's service-connected disabilities (hysterectomy with bilateral salpingo-oophorectomy with adhesions and warts, migraine headaches, and appendectomy) for the entire period of time covered by the appeal that is prior to May 19, 2008 (i.e., May 8, 2002 to May 19, 2008 ).  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  The examiner should specifically concentrate on the evidence between 2002 to 2008, including any associated VA Vocational Rehabilitation records.

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities, either alone or in the aggregate, rendered her unable to secure or follow a substantially gainful occupation during that period of May 8, 2002 to May 19, 2008.  In addressing this question, the examiner should list all impairment caused by the service-connected disabilities, as well as the level of severity of such impairment.  Thereafter, the examiner should discuss the impact such impairment would have had on the Veteran performing sedentary and/or manual labor.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

3.  Thereafter, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal, to include a TDIU from May 8, 2002 to December 1, 2003, on a schedular or extraschedular basis and a TDIU from December 1, 2003 to May 19, 2008 on an extraschedular basis.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


